Citation Nr: 1217308	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1969.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO).

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder is manifested by depressed, agitated, labile, unstable, dysphoric, or anxious mood; blunted, sad, full, tense, restricted, constricted, or congruent affect; psychomotor agitation or retardation; nightmares, flashbacks, and intrusive thoughts; feelings of worthlessness, hopelessness, helplessness, distrust, pessimism, or guilt; diminished interest in previously enjoyed activities and anhedonia; poor concentration, motivation, and sleep; anxiety and paranoia; low self-esteem; thought process rumination; fatigue or low energy; detachment and social isolation; circumstantiality and tangential, soft, slow, low, rambling, rapid, pressured, or digressive speech; avoidant behavior; irritability, hostility, anger, "frustration attacks," and impaired impulse control; hypervigilance; exaggerated startle response; decreased work efficiency and inability to perform occupational tasks; and occasional neglect of personal hygiene and thoughts of self-harm or suicidal ideation.  Global Assessment of Functioning scores ranged from 35 to 55, with symptoms described as chronic and longstanding. 

2.  The Veteran's posttraumatic stress disorder has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for posttraumatic stress disorder have been met for the period of time covered by the appeal.  38 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection was granted for posttraumatic stress disorder (PTSD) in a rating decision dated November 2007.  The RO evaluated the Veteran's PTSD as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 23, 2006.  The Veteran was notified of this decision and provided his appellate rights.  Following the submission of additional evidence (and within one year from the date of the November 2007 rating decision), the RO issued another rating decision in July 2008 in which it continued the Veteran's initial 50 percent disability rating for PTSD.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Effective September 19, 2007, the Veteran was subsequently awarded a temporary total disability rating for PTSD due to a period of hospitalization lasting over 21 days.  See January 2009 rating decision.  The Veteran's initial 50 percent disability rating resumed, effective November 1, 2007.  The Veteran's latest attempt to obtain a temporary total disability rating for PTSD due to a period of hospitalization lasting over 21 days was unsuccessful.  See January 2010 rating decision.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained and associated with the claims file.  The Veteran was also afforded VA psychiatric examinations in conjunction with his PTSD claim.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

The Veteran contends that he is entitled to an initial evaluation in excess of 50 percent for PTSD.  By way of history, the RO granted service connection for PTSD in a rating decision dated November 2007.  The RO evaluated the Veteran's PTSD as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 23, 2006.  The Veteran was notified of this decision and provided his appellate rights.  Following the submission of additional evidence, and within one year from the date of the November 2007 rating decision, the RO issued another rating decision in July 2008 in which it continued the Veteran's initial 50 percent disability rating for PTSD.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Effective September 19, 2007, the Veteran was subsequently awarded a temporary total disability rating for PTSD due to a period of hospitalization lasting over 21 days.  The Veteran's initial 50 percent disability rating resumed, effective November 1, 2007.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  
  
A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 
 
The Veteran presented to a VA mental health facility in March 2006 for outpatient treatment.  He reported subjective complaints of nightmares, anhedonia, social detachment, lethargy, sleep problems, irritability, hypervigilance, and exaggerated startle response.  A GAF score of 45 was assigned.  It was also noted that the Veteran was unemployed and received Social Security Disability benefits.  The impression was chronic PTSD.  Social Security Administration records associated with the claims file showed that the Veteran received disability benefits for disorders of the muscle, ligament, and fascia, effective June 1998.
The Veteran returned for additional outpatient VA care in June 2006.  He reported subjective complaints of depressed mood, minimal flashbacks and nightmares, feelings of worthlessness or guilt, diminished concentration, and excessive worry.  A GAF score of 45 was assigned.  The impression was chronic PTSD.  

In October 2006, the Veteran reported subjective symptoms of frequent nightmares, occasional flashbacks, depressed mood, feelings of hopelessness, diminished interest in previously enjoyed activities, feelings of worthlessness or guilt, and excessive worry.  A mental status examination found the Veteran to be alert and oriented with clear sensorium.  The Veteran was pleasant and cooperative, and his speech, thought process, thought content, associations, fund of knowledge, and memory were normal or intact.  The Veteran's mood was depressed and his affect was full.  A GAF score of 45 was assigned.  The impression was chronic PTSD and major depressive disorder.  November and December 2006 treatment notes provide diagnoses of major depressive disorder).      

In March 2007, the Veteran stated that he was more depressed and had thoughts that life was no longer worth living.  The Veteran also reported financial problems, and stated that he preferred social isolation.  He experienced some diminished interest, depressed mood, fatigue or loss of energy, feelings of worthlessness or guilt, and occasional thoughts of death without intent or plan.  A mental status examination found the Veteran to be cooperative and pleasant.  The Veteran's speech, thought process, thought content, and associations were normal.  His insight and judgment were good and fund of knowledge was adequate.  The Veteran's mood was depressed and his affect was blunted.  A GAF score of 45 was assigned and the diagnosis was chronic PTSD and major depressive disorder.  A July 2007 VA treatment note assigned a GAF score of 45.  

In August 2007, the Veteran reported subjective complaints of increased depression, nightmares, impaired impulse control, irritability, and an inability to express his emotions.  A mental status examination found the Veteran to have normal appearance, speech, thought process, thought content, associations, insight, judgment, and fund of knowledge.  The Veteran's mood was depressed and anxious.  A GAF score of 40 was assigned.  The impression was chronic PTSD and major depressive disorder.       

The Veteran was afforded a VA PTSD examination in August 2007.  He reported subjective complaints of nightmares approximately four nights per week, poor sleep of four hours per night, irritability, social isolation, anger, easy startle reflex, feelings of worthlessness, occasional flashbacks, and thoughts of self-harm.  In the past, the Veteran got into fights and was arrested, but denied these problems since he stopped drinking alcohol.  At present, the Veteran lived alone, performed some housework, shopped for groceries, cooked his own meals, and occasionally attended meetings as a member of a veteran's organization.  The examiner described the Veteran as dysphoric and stressed, and noted that he walked with difficulty due to physical pain.  A mental status examination found the Veteran to have good eye contact with logical and related speech.  Restlessness was also noted, but no evidence of hallucinations, delusions, formal thought disorder, flight of ideas, loosening of associations, obsessions, or compulsions was found.  The Veteran was oriented times three with adequate memory and concentration.  He was capable of managing basic activities of daily life.  Based on the Veteran's PTSD symptoms, the examiner opined that the Veteran would show occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to satisfactory functioning.  Further, the examiner indicated that the Veteran was not permanently and totally disabled as a result of his PTSD and that the Veteran would be able to hold employment if his mental disorders were the only impeding factor.  The Veteran was deemed competent to handle VA funds and make decisions about how to manage his life.  A GAF score of 48 was assigned.  The impression was chronic PTSD and major depressive disorder.  The Veteran's major depressive disorder was attributed to numerous nonservice-connected factors.

The Veteran was afforded a VA general medical examination that same month.  It was noted that the Veteran was a high school graduate who last worked for a burial vault company in June 1998.  The Veteran lived alone and reportedly used alcohol intermittently for the past 40 years, sometimes getting into trouble because of this use.  The Veteran was alert and oriented in all spheres and in no acute distress.  He spoke clearly, provided good responses, had good eye contact, and interacted appropriately with the examiner.  The Veteran's affect was varied, but he appeared capable of handling VA benefits payments without restriction.  The diagnosis was PTSD, among other conditions.  In the examiner's opinion, it was "at least as likely as not" that the combined effects of the Veteran's multiple conditions would preclude substantially gainful employment. 

The Veteran submitted a statement in support of his claim dated August 2007.  According to the Veteran, his fear of associating with other people resulted in an inability to seek employment.  The Veteran acknowledged meeting weekly with members of a veteran's organization for lunch, but indicated that there were "many times" where he left the meeting early or failed to attend the meeting at all.  Similarly, the Veteran stated that he attended regular counseling meetings at VA, but that he occasionally left meetings early because he was very upset.  
  
The Veteran returned to VA for additional outpatient mental health care in September 2007.  He reported subjective complaints of nightmares, flashbacks, social isolation, distrust, and paranoia.  His past history was significant for assault and battery and he reported longstanding symptoms of anxiety, excessive worry, or panic attacks.  He denied obsessions, compulsions, or agoraphobia.  A mental status examination showed normal appearance and fund of knowledge.  The Veteran's speech was loud, while his thought process and content showed rapid speech, poor concentration, circumstantiality, preoccupation with PTSD and depression, and impaired insight and judgment.  The Veteran's mood was labile, agitated, anxious, and depressed.  A GAF score of 35 was assigned.  The impression was chronic PTSD, major depressive disorder, and opiate dependence.  

The Veteran was subsequently admitted to a VA domiciliary care program in September 2007.  The GAF scores assigned ranged from 35 to 45 during this period of time.  According to the Veteran, he had increased PTSD symptoms for quite awhile prior to admission.  In particular, he reported intense nightmares and flashbacks, impaired sleep, social isolation, and periods of distrust and paranoia.  He was discharged in October 2007 and his target symptoms of depression, loneliness, and intrusive thoughts were improved.

In a VA follow-up treatment note dated November 2007, the Veteran reported doing fairly well.  The Veteran stated that he was "moody" recently, but that he was keeping busy.  He attended periodic luncheons, started new hobbies, and accomplished several tasks around the house.  He reported minimal depression, but had continued nightmares and flashbacks, as well as occasional fatigue and diminished concentration.  He denied psychotic symptoms, anxiety, panic attacks, or irritability.  A mental status examination revealed the Veteran's speech to be loquacious "per norm."  He was well-groomed and his thought process, thought content, and associations were normal.  His insight and judgment were good, while fund of knowledge was adequate.  The Veteran's mood was neutral and his affect was described as pleasant, appropriate, and smiling.  A GAF score of 45 was assigned.  The impression was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.  

In January 2008, the Veteran reported that he kept busy by remodeling his house with a friend.  He performed painting duties, was excited about installing new carpet, and expressed interest in fixing his truck, too.  The Veteran reported becoming angry when unable to perform a task, but seemed to acknowledge that his frustration stemmed from physical limitations.  The Veteran also expressed anger at what he perceived was 40 years of his wasted living.  According to the Veteran, he tried to continue to attend weekly luncheons to improve socialization, enjoyed visiting with his neighbor, and tried to keep busy running errands.  The Veteran was noted to be neatly dressed and groomed with appropriate eye contact and neutral mood.  A follow-up treatment note dated that same month indicated that the Veteran got out of his house daily due to stress associated with an ongoing remodeling project.  

Later that same month, the Veteran reported doing "pretty good."  He acknowledged that he had "ups and downs," remained uncomfortable in social or conversational settings, and reported subjective complaints of impaired sleep, diminished interest or concentration, increased fatigue, and intermittent feelings of worthlessness and guilt.  He also reported having some panic attacks, occasional nightmares and flashbacks, and minimal irritability, but he denied psychotic symptoms.  A mental status examination found the Veteran to have normal speech, thought content, thought processes, and associations.  His insight and judgment were good and fund of knowledge was adequate.  The Veteran's mood demonstrated some anxiety and his affect was appropriate.  The GAF score assigned was 45.  The impression was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.  

VA administered another PTSD examination in March 2008.  The Veteran was noted to be casually dressed and adequately groomed.  According to the examiner, the Veteran's manner seemed mildly complaining and discouraged.  The Veteran reported subjective complaints of social isolation and discomfort around others, feelings of detachment and estrangement from others, avoidant behavior, difficulty with anger and temper control, nearly nightly nightmares, irritability, poor concentration and sleep, hypervigilance in public, exaggerated startle response, occasional symptoms of hopelessness or helplessness related to physical limitations, excessive anxiety and worry, panic attacks, and suicidal thoughts without intent or plan.  According to the examiner, the Veteran did not perceive or report impairment of functioning sufficient to contribute significantly to unemployability related to PTSD.  Instead, the examiner noted that the Veteran attributed his unemployability to several medical conditions, including chronic pain.  The signs and symptoms of the Veteran's PTSD were likely to result in occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks.  However, the symptoms also demonstrated generally satisfactory functioning, according to the examiner.  A GAF score of 48 was assigned.  The impression was chronic PTSD and major depressive disorder.               

The Veteran was afforded a VA general medical examination that same month.  It was noted that the Veteran retired in 1998 after sustaining a shoulder injury.  He received Social Security Disability benefits and lived alone following the death of his spouse in 1988.  A review of systems was positive for a history of depression, anxiety, and other mental health conditions.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The Veteran was noted to be cooperative and in no acute distress.  He spoke clearly, provided appropriate responses, made good eye contact, and interacted appropriately with the examiner.  He had a varied affect, but appeared capable of managing his VA benefits without restriction.  According to the examiner, the Veteran would be limited to sedentary work only.

The Veteran sought outpatient VA mental health treatment in April 2008.  He reported subjective complaints of increased depression for "quite awhile," motivational problems, impaired sleep, diminished concentration, occasional feelings of worthlessness or guilt, avoidance of crowds, and nightmares.  The Veteran forced himself to keep busy and/or get out of the house several times per week.  A mental status examination found the Veteran to have normal speech, thought process, thought content, and associations.  The Veteran's insight and judgment were good and fund of knowledge was adequate.  The Veteran's mood was depressed and his affect was blunted.  A GAF score of 45 was assigned and the impression was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.  A May 2008 treatment note described similar symptoms and a GAF score of 45 was assigned. 

In August 2008, the Veteran stopped socializing and gardening due to physical pain.  He denied suicidal or homicidal ideation and declined referral to a VA domiciliary care program at that time.  The Veteran also agreed to try to attend a weekly luncheon with other veterans.  A November 2008 follow-up VA treatment note described the Veteran's mood as mildly dysphoric.  It was also noted that the Veteran experienced symptoms of guilt and distressing, intrusive thoughts.  A GAF score of 45 was assigned.  

In February 2009, the Veteran reported subjective complaints of increased depression as well as the existence several stressors, including physical problems with his knee and ankle.  According to the Veteran, he also felt like staying in bed all the time.  He slept more and reported diminished interest, hypersomnia, fatigue or energy loss, diminished concentration, irritability, minimal anxiety, more nightmares, and feelings of worthlessness or guilt, including putting himself down.  A mental status examination found the Veteran to be alert and oriented times three.  The Veteran's speech was normal and his language was intact, but his mood was depressed.  His affect was congruent with the mood and his thought processes, thought content, and associations were unremarkable.  His insight was fair, his memory was intact, and fund of knowledge was average.  The Veteran denied perceptual disturbances and suicidal or violent ideation.  A GAF score of 40 was assigned.  The impression was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.  

The Veteran described himself as "loner" in a March 2009 follow-up VA mental health appointment.  At that time, he had not showered in five days and reported subjective complaints of depression, no motivation, impaired sleep, negative self view, helplessness and hopelessness, inability to tolerate being around others, social avoidance, and irritable mood.  According to the examiner, the Veteran had a pattern of decompensating and not being able to function.  During these times, the Veteran periodically wished his life was over.  He recently smashed his radio after becoming angry.  It was also noted that the Veteran would be unable to return to work unless his physical and emotional conditions improved.  A GAF score of 40 was assigned and he expressed interest in returning to a VA domiciliary care program.

The Veteran was admitted to a VA domiciliary care program in March 2009.  Upon admission, the Veteran demonstrated several symptoms consistent with PTSD, including hyperarousal, nightmares, sleep difficulties, difficulty feeling close to others, intrusive thoughts about Vietnam, and exaggerated startle response.  A mental status examination found the Veteran to be alert and attentive with fair eye contact.  His speech was normal and his language was intact, but his mood was depressed.  His affect was congruent and did not lighten with interaction.  No perceptual disturbances were noted and the Veteran's thought processes were normal.  The Veteran denied suicidal or homicidal ideation and his fund of knowledge was average.  His insight was fair, his judgment was good, and his memory was intact.  A GAF score of 35-40 was assigned.  The Veteran was discharged in April 2009.  His symptoms improved and the diagnosis was chronic PTSD, recurrent major depressive disorder, and medical opiate dependence.  The GAF score assigned in April 2009 following discharge from a VA domiciliary care program was 50.  

The Veteran was afforded another  VA PTSD examination in May 2009.  He was casually dressed and adequately groomed.  The Veteran was cooperative during the interview and responsive to questions posed, but his responses were frequently digressive with complaints, tangential, and/or rambling.  He lived alone and paid someone to perform housework and yard work for him.  He attended a weekly luncheon with other veterans and spent time with his nephew.  The Veteran last worked in 1998 and left this job due to physical disability.  According to the examiner, the Veteran's tangential and digressive response style did not suggest a formal thought disorder.  In fact, the Veteran denied hallucinations or delusions.  However, the Veteran described his typical mood as "depressed," and indicated that he had extremely variable sleep patterns; decreased energy; neglect of hygiene, with up to three days without showering; suicidal ideation without intent or plan; feelings of hopelessness, helplessness, and frequent worry, especially about his health and finances; and "frustration attacks" when he was unable to perform a task as desired.  According to the examiner, the Veteran's PTSD and depression were independent disorders, with social and vocational functioning impairment evenly split between the two disorders.  Although the Veteran was found capable of managing his VA benefits, the examiner noted that the Veteran's marked irritability and past hostility resulted in reduced interpersonal contacts and some isolation.  These symptoms also made it very unlikely that the Veteran would be able to cooperate with co-workers or supervisors to be effective and maintain competitive employment.  According to the examiner, the Veteran's PTSD and depression were likely to result in reduced reliability and productivity.  A GAF score of 48 was assigned.  The impression was chronic PTSD and major depressive disorder. 

The Veteran returned to VA in October 2009 for additional outpatient mental health care.  According to the Veteran, he was looking forward to an upcoming ankle surgery, but he nevertheless reported subjective complaints of more depression, no energy, diminished interest, difficulty sleeping, feelings of worthlessness or guilt, anxiety, social isolation, and irritability.  The Veteran also had occasional thoughts of self-harm, but denied intent or plan.  A mental status examination found the Veteran to be alert, attentive, and oriented times three.  His speech was normal and his language was intact, but his mood was depressed and anxious with congruent affect.  No perceptual disturbances were found and the Veteran's thought process, thought content, and associations were normal.  His insight and judgment were good.  The Veteran's memory was intact and fund of knowledge was average.  A GAF score of 45 was assigned and the impression was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.  A November 2009 treatment note described increased symptoms and a GAF score of 40 was assigned.  

During a December 2009 social work appointment, the Veteran reported less motivation and had suicidal thoughts.  In fact, the Veteran stated that he would have likely killed himself had it not been for his participation in a VA domiciliary care program in the past.  However, the Veteran also stated that he was a little bit calmer and less depressed at present.  The Veteran was noted to be punctual with "okay" grooming and hygiene.  He was oriented times three and denied suicidal or homicidal ideation.  He was also non-compliant with his medication regimen and his speech tone and speed were low and slow.  The Veteran had poor motivation and decreased activity interest.  He was withdrawn and he denied pleasure in activities.  His mood was depressed and unstable, while his affect was blunted and sad.  He also exhibited poor concentration with thought process rumination, circumstantiality, and difficulty making decisions.  The Veteran's thought content was pessimistic, devaluing, and hopeless.  His insight and judgment were fair.  A January 2010 VA social work note described similar symptoms and a GAF score of 50 was assigned.  

The Veteran returned to VA in July 2010 for a follow-up social work appointment.  He was punctual, cooperative, and pleasant, with "okay" dress, hygiene, and grooming.  The Veteran was alert and oriented, but slept more and reported poor energy.  Speech tone and rate were "okay" with good concentration and the Veteran was attentive with good eye contact.  His mood was mildly to moderately depressed and his affect was blunted.  The Veteran demonstrated good verbal interaction, but the Veteran isolated himself more, was less physically active, and had decreased motivation.  His thought process was "okay," while his thought content was significant for reexperienced combat memories.  His insight was fair and his judgment was good.  A GAF score of 50 was assigned and the diagnosis was chronic PTSD and major depressive disorder.  

In August 2010, the Veteran reported subjective complaints of daily suicidal ideation along with feelings that he wasted his life.  He also reported increased depression and feelings of hopelessness, as well as regular nightmares.  A mental status examination found the Veteran to be alert and attentive with poor eye contact, mild psychomotor agitation, and average grooming.  The Veteran's speech was normal and his language was intact, but his mood was anxious, dysphoric, and depressed.  His affect was congruent with the mood, but no perceptual disturbances were found.  The Veteran's thought content, thought processes, and associations were normal.  Passive suicidal ideation without plan was noted and the Veteran contracted for his safety.  His insight and judgment were good, his memory was intact, and fund of knowledge was average.  A GAF score of 45 was assigned and the impression was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.  A follow-up social work note dated September 2010 found the Veteran's mental status to be improved.  A GAF score of 50 was assigned.  

In October 2010, slight improvement in the Veteran's symptoms was noted following his return from a vacation.  He also reported slight improvement in his mood, motivation, and energy level.  However, the Veteran had continued problems with frequent intrusive thoughts and guilty feelings related to Vietnam.  A mental status examination found the Veteran to be alert and attentive with good eye contact, no agitation, and average grooming.  His speech was normal and his language was intact, while his mood was euthymic.  His affect was congruent with the mood and no perceptual disturbances or suicidal or homicidal ideation was found.  The Veteran's thought content, thought processes, and associations were normal.  His insight and judgment were good, his memory was intact, and fund of knowledge was average.  A GAF score of 55 was assigned.  The impression was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.

The Veteran subsequently reported having "a lot" of problems in January 2011.  He slept more, did less, and had no motivation.  The VA social worker noted that the Veteran was talkative.  There was evidence of psychomotor retardation, and the Veteran was depressed, pessimistic, and had a negative attitude.  His affect was blunted, tense, and irritable.  Evidence of mild anhedonia, social withdrawal and isolation, circumstantial thought processes, and poor concentration was found.  The Veteran was otherwise alert and oriented times three with fair insight and judgment.  A GAF score of 50 was assigned.  The diagnosis was chronic PTSD and major depressive disorder.  February and April 2011 social work and psychiatric treatment notes describe similar symptoms and GAF scores of 50 were assigned. 

The Veteran was afforded another VA PTSD examination in May 2011.  According to the examiner, he was casually dressed and appeared to be appropriately groomed.  The Veteran was punctual, cooperative, and responsive to the interview.  The Veteran tended to respond digressively and at length to questions asked.  Due to the Veteran's digressive and global response style, the examiner stated that it was difficult to get the Veteran to specify the frequency, duration, or other quantifiable aspects of his symptoms.  The Veteran was also noted to be preoccupied with physical and mental concerns and the functional limitations caused by these problems.  He was also found to be hesitant or ambivalent about discussing any improvements in his symptoms which were reported as little as two weeks prior to this examination.  The Veteran reported subjective complaints of impatience with and limited interest and motivation in previously enjoyed activities.  He also experienced nightmares and was uncomfortable in group settings.  A mental status examination found the Veteran's responses to be largely coherent and goal-directed, but frequently digressive.  His typical mood was "not very good" or erratic and he described the efficacy of his medication regimen as "not the greatest."  The Veteran attributed his depression to his physical limitations and expressed dissatisfaction with his life to date.  He denied current suicidal intent, but acknowledged passive thoughts of wishing to be dead.  He also described chronic worry about his physical health and finances, low motivation or interest, easy frustration with tasks that he was able to perform in the past, impaired sleep, considerable survivor's guilt, intrusive thoughts and nightmares, estrangement from and easy frustration with others, concentration difficulty, hypervigilance, and exaggerated startle response.  The Veteran lived alone, occasionally met his brother for breakfast, had fairly regular contact with a sister, and spoke approximately twice per year to another brother.  The Veteran described a limited activity level and stated that he hired someone to perform housekeeping and yardwork duties.  The Veteran occasionally visited with a friend and enjoyed fishing, but had difficulty getting to fishing locations due to mobility problems.  A GAF score of 45 was assigned.  The impression was mood disorder due to various medical conditions with chronic pain, chronic PTSD, major depressive disorder, and opiate dependence. 

According to the examiner, the Veteran's symptoms were approximately the same when compared to his previous VA examination.  The Veteran was capable of managing his VA benefits.  In the examiner's opinion, the Veteran's emphasis of symptoms reflected an increase in the Veteran's depression rather than his PTSD.  Further, the examiner stated that "the majority" of the Veteran's symptoms seemed to be related to his physical concerns.  As such, the examiner estimated that at least one-third, but less than half of the now increased functional impairment was due to the Veteran's PTSD while the remainder was attributable to the diagnoses of major depressive disorder and mood disorder secondary to multiple physical concerns with chronic pain.  The examiner also stated that the Veteran's depressive symptoms appeared to be independent, particularly in etiology, from his PTSD.  Regarding the issue of the Veteran's unemployability, the Veteran's mental health symptoms, collectively, contributed to significant difficulty in finding employment.  These symptoms, however, were likely found to be overshadowed in terms of functional capacity by his physical symptoms.   

In a May 2011 social work assessment, the Veteran reported significant physical soreness from working in the garden.  The Veteran denied suicidal or homicidal thoughts.  His grooming was described as good, but his energy was low secondary to physical pain.  The Veteran's mood was depressed and his affect was blunted.  He was easily irritated, pessimistic, and had low self-esteem and poor concentration.  According to the social worker, the Veteran also demonstrated symptoms of avoidance and arousal and reported nightmares and flashbacks.  It was noted, however, that the Veteran had good insight, judgment, and cognition.  He was oriented times three and a GAF score of 50 was assigned.  The diagnosis was chronic PTSD and major depressive disorder.  A June 2011 social work note assigned a GAF score of 50.  

In July 2011, the Veteran reported improved sleep and decreased nightmares.  However, the Veteran also stated that his mood declined and that he felt overwhelmed by the pressure to attend various appointments.  The Veteran constantly criticized the way he lived his life and reported frequent intrusive thoughts and feelings of guilt related to Vietnam.  A mental status examination found the Veteran to have poor eye contact and average grooming.  He was alert, attentive, and oriented in all spheres, but he was moderately agitated.  The Veteran's speech was pressured, but his language was intact.  His mood was anxious, dysphoric, and depressed, while his affect was restricted, constricted, and blunted.  The Veteran's thought content and thought processes were self-critical.  The Veteran also exhibited passive suicidal ideation without plan and contracted for his safety.  His insight and judgment were good, while his memory was intact.  Fund of knowledge was average and a GAF score of 50 was assigned.  The diagnosis was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence.  

The Veteran sought additional outpatient VA mental health care in October 2011.  According to the Veteran, he was more depressed following the conclusion of his two-week fishing vacation.  The Veteran's garage was broken into while he was away and he also recently learned of an outstanding arrest warrant from 13 years previously against him.  Those charges were dropped, but the Veteran expressed regret about his past history and behavior.  A mental status examination found the Veteran to be alert, attentive, and oriented times three.  He had average grooming and moderate eye contact.  The Veteran's speech was normal and his language was intact.  His mood was euthymic and no evidence of agitation or perceptual disturbance was found.  The Veteran's thought content, thought processes, and associations were normal.  He reported chronic passive suicidal ideation without plan and contracted for his safety.  His insight and judgment were good, and his memory was intact.  Fund of knowledge was average and the GAF score assigned was 55.  The diagnosis was chronic PTSD, major depressive disorder, pain disorder, and opiate dependence. 

The Veteran reported worsening symptoms in December 2011.  He wanted to be left alone and did not go out of the house.  He reported having nightmares and stated that he did not enjoy anything anymore.  A mental status examination revealed the Veteran to have soft and slow speech, psychomotor agitation, and a blunted affect initially.  The examiner also described the Veteran as depressed, pessimistic, helpless, and hopeless.  By the end of the session, the Veteran had normal speech and he was calmer and smiling with a more hopeful outlook.  The Veteran was non-compliant with his medication regimen and expressed anger and frustration with having to take so many medications.  The examiner also noted that the Veteran was more depressed and had thoughts of wanting to die.  A GAF score of 50 was assigned and the diagnosis was chronic PTSD and major depressive disorder.  

In a January 2012 VA telehealth note, the Veteran reported feeling a little bit better.  He expressed hope that he would be able to go out to lunch the following day.  The Veteran was encouraged to perform physically and mentally challenging tasks daily and to get out of the house each day.  However, the Veteran reported that he lacked the energy or motivation to do these things.  The Veteran was also encouraged to take his medication as directed.  The Veteran denied suicidal ideation.   

Resolving all doubt in the Veteran's favor, an initial 70 percent evaluation, but no more, for PTSD is warranted for the entire period of time covered by the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is not, however, entitled to an evaluation in excess of 70 percent for any period of time covered by the appeal.

In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD.  The Board is also aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  As the Veteran's service-connected psychiatric symptoms have not been differentiated from his nonservice-connected psychiatric symptoms with specificity, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The medical evidence of record shows that the Veteran's PTSD is manifested by depressed, agitated, labile, unstable, dysphoric, or anxious mood; blunted, sad, full, tense, restricted, constricted, or congruent affect; psychomotor agitation or retardation; nightmares, flashbacks, and intrusive thoughts; feelings of worthlessness, hopelessness, helplessness, distrust, pessimism, or guilt; diminished interest in previously enjoyed activities and anhedonia; poor concentration, motivation, and sleep; anxiety and paranoia; low self-esteem; thought process rumination; fatigue or low energy; detachment and social isolation; circumstantiality and tangential, soft, slow, low, rambling, rapid, pressured, or digressive speech; avoidant behavior; irritability, hostility, anger, "frustration attacks," and impaired impulse control; hypervigilance; exaggerated startle response; decreased work efficiency and inability to perform occupational tasks; and occasional neglect of personal hygiene and thoughts of self-harm or suicidal ideation.

The GAF scores assigned ranged from 35 to 55 and reflect major impairment in several areas, such as work, family relations, judgment, thinking, or mood, to moderate symptoms or moderate difficulty in social or occupational functioning.  DSM-IV, at 46-47.  The objective medical evidence of record suggests more serious symptoms, which more nearly approximate the criteria for an initial 70 percent evaluation.  Specifically, the objective medical evidence of record more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  Moreover, the objective medical evidence of record has consistently described the Veteran's symptoms as chronic and longstanding.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's PTSD.

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, 

credible, and probative.  Accordingly, the Board finds that the criteria for an initial 70 percent evaluation under Diagnostic Code 9411 are met for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to an initial 100 percent evaluation for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  

Although the Veteran was noted at times to have occasional neglect of personal hygiene and thoughts of self-harm or suicidal ideation, these symptoms alone are insufficient to warrant an initial 100 percent evaluation particularly where, as here, the suicidal thoughts were largely intermittent.  Further, the Veteran routinely denied any intent or plan.  Additionally, gross impairment in thought processes or communication, intermittent ability to perform activities of daily living, including  maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of closes relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent evaluation is not warranted for any period of time covered by this appeal.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 

Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's PTSD is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  1.  The Veteran's PTSD is manifested by depressed, agitated, labile, unstable, dysphoric, or anxious mood; blunted, sad, full, tense, restricted, constricted, or congruent affect; psychomotor agitation or retardation; nightmares, flashbacks, and intrusive thoughts; feelings of worthlessness, hopelessness, helplessness, distrust, pessimism, or guilt; diminished interest in previously enjoyed activities and anhedonia; poor concentration, motivation, and sleep; anxiety and paranoia; low self-esteem; thought process rumination; fatigue or low energy; detachment and social isolation; circumstantiality and tangential, soft, slow, low, rambling, rapid, pressured, or digressive speech; avoidant behavior; irritability, hostility, anger, "frustration attacks," and impaired impulse control; hypervigilance; exaggerated startle response; decreased work efficiency and inability to perform occupational tasks; and occasional neglect of personal hygiene and thoughts of self-harm or suicidal ideation.  Global Assessment of Functioning scores ranged from 35 to 55, with symptoms described as chronic and longstanding.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected 

PTSD are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the initial 70 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
  
Thus, based on the evidence of record, the Board finds that the Veteran's service-connected PTSD cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.
In summary, an initial 70 percent disability rating is warranted for the Veteran's service-connected PTSD.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, there is no distinct period of time at which time a rating greater or lesser than assigned herein is warranted and therefore, there is no basis for staged ratings in this case beyond that which the RO has already assigned.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  

In reaching all conclusions, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran also contends that he is entitled to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  
   
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility.  Id.  

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.

Service connection is in effect for several disabilities, including PTSD, assigned a 70 percent initial evaluation herein; tinnitus, evaluated as 10 percent disabling, effective December 15, 2007; pilonidal sinus residuals, evaluated as non-compensably disabling, effective January 23, 2006; and hearing loss evaluated as non-compensably disabling, effective December 15, 2007).  The record reflects that the Veteran last worked in June 1998, but retired due to physical disability.  The record also reflects that the Veteran receives Social Security Disability benefits as a consequence of physical disability.  In light of the Board's decision herein to grant an initial 70 percent disability rating for the Veteran's service-connected PTSD, the Veteran must be afforded a new VA examination to determine the extent to which the Veteran's service-connected disabilities interfere with his ability to obtain and maintain substantially gainful employment.   
 
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If, in the course of adjudicating the claim of a total disability rating based on individual unemployability, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) during a period on appeal, but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


